Citation Nr: 0714934	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1960 and from March 1960 to April 1982.  The 
appellant seeks benefits as the veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In 
March 2007, the Board requested a VA medical opinion of a 
cardiologist.  


FINDINGS OF FACT

1.  The veteran developed a left hemisphere stroke, which 
materially contributed to his death in February 2004.  This 
condition was likely caused or aggravated by hypertension 
that was present during service.  

2.  At the time of the veteran's death, service connection 
was not established for any disorders.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular disease, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002);                  38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in February 2004.  A February 2004 death 
certificate listed his cause of death as cardiopulmonary 
failure, due to intracranial hemorrhage and stroke.  

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran's 
hypertension during service caused or materially contributed 
to his cardiac problems, which led to his left hemisphere 
stroke, and thereby his death.  

The veteran's service medical records show that in November 
1977 he had a history of high blood pressure and complained 
of shortness of breath as well as tingling in his 
extremities.  He was being treated with an antihypertensive 
to control his blood pressure.  Records from November 1978 
and August 1979 demonstrate that the veteran continued to 
receive medication to treat his hypertension.  On examination 
at separation in April 1982, the veteran's blood pressure was 
found to be within normal limits.  

The first post-service evidence of symptoms of a 
cardiovascular condition is a May 2000 private medical report 
where the veteran received a carotid duplex ultrasound.  The 
ultrasound revealed spectral broadening and plaque.  The 
assessment was 50-79 percent right internal carotid artery 
stenosis and bilateral carotid plaque.  A June 2000 MRI of 
the veteran's lumbar spine showed periaortic atherosclerotic 
calcification in the abdominal aorta.  In an October 2000 
medical report, the veteran underwent a radiologic 
examination of his abdomen.  Examination revealed a prominent 
left hilum, an unremarkable cardiac silhouette, and the aorta 
was mildly ectatic with calcification of the arch.  There was 
extensive iliac artery calcification and possible aortic 
calcification as well.  The diagnostic impression was 
atherosclerotic peripheral vascular disease and a prominent 
left hilum which may be secondary to a prominent left 
pulmonary artery.  

In November 2001, the veteran was admitted to the hospital 
for chest discomfort that he described as a vague tightness 
radiating from his shoulders into the mid sternum of his 
chest.  Examination revealed an occlusion of the left 
anterior descending artery.  The diagnoses were an acute 
myocardial infarction and left main coronary artery stenosis.  
The physician performed an emergency coronary artery bypass 
graft X 4.  The veteran was diagnosed post-operatively with 
severe three-vessel coronary artery disease.  

In February 2004, the veteran was admitted to the hospital 
with an acute stroke.  He was aphasic with a right 
hemiparesis.  The diagnostic impression was acute left middle 
cerebral artery or internal carotid artery infarction, 
elevated glucose, and hypertension.  The veteran later 
developed a left hemiparesis and became comatose.  A CAT scan 
of his head revealed a left frontal parietal hemorrhage with 
massive edema and shift of the midline.  The veteran 
continued to deteriorate and died the next day.  

In June 2005, the appellant submitted a lay statement from 
her daughter in support of her claim.  The appellant's 
daughter reported that after the veteran's return from 
Vietnam, he became an insomniac and drank a lot of alcohol.  
She stated that she believed that the veteran's 
hospitalization for his bleeding ulcers was a result of the 
stress that he felt and contributed to the cardiac problems 
that led to his stroke.  

In April 2007, a VA cardiologist reviewed the veteran's 
claims file in order to determine whether the veteran's death 
was caused by or the result of his military service.  With 
respect to whether the hypertension that the veteran was 
treated for in service caused or materially contributed to 
his left hemisphere stroke and thereby his death, the 
examiner found that hypertension was a known risk factor for 
the onset of stroke or cerebrovascular accident.  He stated 
that it was at least as likely as not that the veteran's 
hypertension materially contributed to the cerebrovascular 
accident and thereby his death.  With regard to whether the 
veteran's hypertension caused or materially contributed to 
his heart disease, the examiner found that hypertension was a 
known risk factor for the onset of heart disease or 
myocardial infarction, and therefore, the veteran's 
hypertension at least as likely as not materially contributed 
to the development of heart disease.  However, with respect 
to whether the veteran's heart disease caused or materially 
contributed to the left hemisphere stroke and thereby his 
death, the examiner found that there was no evidence of 
record of a nexus between the veteran's heart disease and his 
left hemisphere stroke.

In April 2007, the appellant submitted a statement from the 
veteran's treating physician.  The physician stated that she 
had treated the veteran for hypertension and coronary artery 
disease, status post coronary artery bypass graft, in 
November 2001.  She stated that he had a well-documented 
history of hypertension and hypertensive heart disease dating 
back to when he was in service.  She further reported that 
the veteran had a large intracranial hemorrhage with mass 
effect in February 2004.  She stated that hypertension was 
strongly associated with stroke or cerebrovascular accident, 
and therefore the veteran's hypertension certainly 
contributed to his death.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that the April 2007 medical opinions 
from the VA cardiologist and the veteran's private physician 
are both probative because the VA cardiologist based his 
opinion on a review of the entire claims file, and the 
private physician was the veteran's treating physician.  
Given that the medical opinions related the veteran's 
hypertension to the clinical onset of his stroke or 
cerebrovascular accident and thereby his death, the Board 
finds that service connection for the cause of the veteran's 
death is warranted.  
              
As the preponderance of the evidence is in favor of the 
appellant's claim, service connection for the cause of the 
veteran's death is warranted.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
    
Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
claimant.   




ORDER

Service connection for cause of death is granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


